Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hyunseok Park on 07/20/2022.
The amended claims are listed below.
Claims 1-6: (Canceled)
Claim 7: Change the recitation “the α-1,2-fucosyltransferase comprises the amino” (line 7) to “the α-1,2-fucosyltransferase is selected from a sequence comprising the amino”; and insert the clause “, wherein the reacting is performed in the presence of a vector for expressing a phosphomannomutase (ManB), a mannose 1-phosphate guanylytransferase (ManC), a GDP-D-mannose-4,6-dehydratse (Gmd) and a GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) for producing the GDP-L-fucose” immediately after the recitation “and 2'-fucosylagarobiose” (last line).
Claim 9: Change the recitation “purifying a fucosyl-oligosaccharide from the E. coli culture” (line 6) to “purifying the fucosyl-oligosaccharide from the E. coli or yeast culture”; replace the recitation “acceptor comprises one or more selected” (line 7) with “acceptor is selected”; and change the recitation “the α-1,2-fucosyltransferase comprises any one selected from the amino acid sequences of SEQ ID NOS: 1 to 3” (last 2 lines) to “the α-1,2-fucosyltransferase is selected from a sequence comprising the amino acid sequence of SEQ ID NO: 2”.
Claim 10: Change the recitation “culturing comprises” (line 1) to “culturing is”.
Claim 11: Insert the word “further” immediately after the recitation “followed by” (line 3).
Claim 12: (Canceled)
Claim 13: (Canceled)

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered. Claims 7 and 8 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 08/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/23/2021 is withdrawn.  Claims 9-11, directed to a method of producing a fucosyl-oligosaccharide by a process of claim 7, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-6, 12, and 13, directed to distinct inventions, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-6, 12, and 13 directed to inventions non-elected without traverse.  Accordingly, claims 1-6, 12, and 13 have been cancelled. Thus, claims 7-11 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/KR2018/014000 filed on 11/15/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0154840 filed on 11/20/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Rejections
The rejection of claims 7 and 8 under 35 U.S.C. 102(a)(1) as anticipated by Endo et al. as evidenced by the sequence search result us‐16‐765‐359‐1, as set forth on pages 3 to 4 of the Final Rejection mailed on 04/06/2022, is withdrawn in view of amended claim 7. Claim 8 depends from claim 7.

Allowable Subject Matter
The amended claims 7 and 9 are allowed. Claim 8, depending from claim 7; and claims 10 and 11, depending from claim 9, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 7, directed to A method of producing a fucosyl-oligosaccharide comprising reacting a sugar acceptor and a guanosine 5'-diphospho-ß-L-fucose (GDP-L-fucose) donor with α-1,2-fucosyltransferase to produce a fucosyl-oligosaccharide, wherein the sugar acceptor is selected from the group consisting of glucose, galactose, cellobiose, lactose, fructose, sucrose, maltose, mannose, xylose, and agarobiose, the α-1,2-fucosyltransferase is selected from a sequence comprising the amino acid sequence of SEQ ID NO: 2, and the fucosyl-oligosaccharide is selected from the group consisting of 2'-fucosylglucose, 2'-fucosylgalactose, 2'-fucosylcellobiose, 2'-fucosylfructose, 2'-fucosylsucrose, 2'-fucosylmaltose, 2'-fucosylmannose, 2'-fucosylxylose, and 2'-fucosylagarobiose, wherein the reacting is performed in the presence of a vector for expressing a phosphomannomutase (ManB), a mannose 1-phosphate guanylytransferase (ManC), a GDP-D-mannose-4,6-dehydratse (Gmd) and a GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) for producing the GDP-L-fucose; and claim 9, directed to A method of producing a fucosyl-oligosaccharide comprising culturing, in the presence of a sugar acceptor and glycerol, recombinant E. coli or yeast into which a vector for expressing ManB, ManC, Gmd, and W caG involved in the de nova pathway for producing a guanosine 5'-diphospho-ß-L-fucose (GDP-L-fucose) donor, and a vector for expressing α-1,2-fucosyltransferase are introduced, and separating and purifying a fucosyl-oligosaccharide from the E. coli or yeast culture, wherein the sugar acceptor comprises one or more selected from the group consisting of glucose, galactose, cellobiose, lactose, fructose, sucrose, maltose, mannose, xylose, and agarobiose, and the α-1,2-fucosyltransferase is selected from a sequence comprising the amino acid sequence of SEQ ID NO: 2, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 04/06/2022, in which Endo et al. (US 2004/0058418, published on March 25, 2004) disclosed a process for producing the fucose-containing complex carbohydrate comprising culturing one or more microorganisms capable of producing GDP-fucose from a sugar and GTP precursor; culturing a transformant expressing a protein having α1,2-fucosyltransferase activity derived from a microorganism belonging to the genus Bacteroides; allowing the enzyme sources, the GTP precursor, the sugar and an acceptor complex carbohydrate to be present in an aqueous medium; and recovering the fucose-containing complex carbohydrate from the aqueous medium. The sugar is selected from glucose, fructose and mannose. A protein comprises the amino acid sequence represented by SEQ ID NO:2. The DNA encoding a protein having α1,2-fucosyltransferase activity is a DNA (SEQ ID NO:1) encoding a protein having α1,2-fucosyltransferase activity derived from Bacteroides fragilis. The acceptor complex carbohydrate, more preferably, includes lactose (page 6/23 to 8/23, [0010, 0023, 0035, 0038, and 0048]). Example 5: Production of 2'-fucosyllactose: A reaction solution of 0.1 ml containing the wet cells (Escherichia coli NM522/pMG3 transformed with a segment of SEQ ID NO: 1), 50 mM citrate buffer (pH 7.0), 10 mmol/L MnCl2, 10 mmol/L lactose, 10 mmol/L GDP-fucose and 0.4% Nymeen S-215 was prepared and the reaction was carried out at 37° C for 16 hours (page 16/23, [0201-0203]). us‐16‐765‐359‐1 (Sequence search result of record) shows 100.0% amino acid match of SEQ ID NO: 2 of Endo ‘418 to claimed SEQ ID NO: 1 (pages 3 to 4). Additional search for amended claim set of 07/05/2022 also identified the 102 reference, Parkot et al. (EP2479263, July 25, 2012, also documented in the Sequence search result of record, see also 20211117_154508_us‐16‐765‐359‐2) disclosed a method for producing fucosylated oligosaccharides in a cell-free system or in a system containing cells. The substrates are allowed to react with the alpha-1,2-fucosyltransferase polypeptide for a sufficient time and under sufficient conditions to allow formation of the enzymatic product. The sequence encoding the polypeptide, particularly an alpha-1,2-fucosyltransferase having the amino acid sequence as set forth in SEQ ID No. 2. In the method, the donor substrate is particularly preferred if the donor substrate is GDP-fucose. According to one aspect, the acceptor substrate is selected from N-acetylglucosamine, N-acetyllactosamine, galactose, fucose, sialic acid, glucose, lactose or any combination thereof. Fig. 6 shows detection of 2'-fucosyllactose production from WbgL reaction. Cultures were incubated at 30 °C and 120 rpm (pages 3/32 to 10/32, [0017,0041, 0045, 0046, 0068, and 0099]. However, the references did not teach or suggest the recitations “the α-1,2-fucosyltransferase is selected from a sequence comprising the amino acid sequence of SEQ ID NO: 2” and “a vector for expressing a phosphomannomutase (ManB), a mannose 1-phosphate guanylytransferase (ManC), a GDP-D-mannose-4,6-dehydratse (Gmd) and a GDP-4-keto-6-deoxymannose 3,5-epimerase 4-reductase (WcaG) for producing the GDP-L-fucose”, required by claims 7 and 9 and limited by Markush group for the amino acid sequence of SEQ ID NO: 2, to exclude other sequences, such as Helicobacter pylori-derived FucT2 and Bacteroides fragilis-derived WcfB α-1,2-fucosyltransferase, also disclosed by the references and/or copending application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623